Citation Nr: 0323240	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  03-16 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to non-service-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had recognized guerilla service from January 1944 
to February 1946 and service with the New Philippine Scouts 
from February 1946 to December 1948.  He died in May 2002. 

The appellant has claimed benefits as the veteran's widow.  
By rating decision in February 2003, a Regional Office (RO) 
of the Department of Veterans Affairs (VA) denied her claims.  
She has appealed to the Board of Veterans' Appeals (Board).


REMAND

In her May 2003 substantive appeal, the appellant requested 
an RO hearing.  In a letter received in July 2003, the 
appellant again indicated that she wanted a personal hearing 
at the RO.  Appropriate action to afford the appellant the 
requested hearing must therefore be taken before the Board 
may properly proceed with appellate review. 

Upon preliminary review of the claims file, the Board also 
notes that a letter from M. S., received in October 2002, has 
apparently not been translated into English.  Appropriate 
action in this regard would be helpful.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should have the October 2002 
letter from M.S. at the Sutter Medical 
Center translated into English. 
 
2.  The appellant should be scheduled for 
a personal hearing at the RO.  After the 
hearing is conducted, or in the event the 
appellant withdraws her hearing request 
or fails to report for the hearing, the 
RO should take appropriate action, 
including a supplemental statement of the 
case if necessary, and return the case to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



